                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


CHARLENE MARIE GAMBLE,                           4:16-cv-11670

                 Plaintiff,               HON. TERRENCE G. BERG

      v.


COMMISSIONER OF SOCIAL                  ORDER ADOPTING REPORT
SECURITY,                                 & RECOMMENDATION
                 Defendant.



     This case was previously before the Court on Plaintiff Charlene
Marie Gamble’s appeal of the Commissioner of Social Security’s denial of

her application for disability benefits. The parties ultimately submitted

a joint stipulation to remand Plaintiff’s appeal to the Social Security
Administration for further proceedings consistent with sentence four of

42 U.S.C. § 405(g), which this Court approved. The case is now again

before the Court on Magistrate Judge Elizabeth A. Stafford’s Report and

Recommendation, ECF No. 24, indicating that Plaintiff’s unopposed

application for attorneys’ fees under the Social Security Act, 42 U.S.C.

§ 406(b)(1), ECF No. 22, should be granted. Because no objections to the

Report and Recommendation have been filed, the Court will adopt the
Report and Recommendation and grant Plaintiff’s motion for attorney’s

fees.

        The Court has reviewed the Magistrate Judge’s Report and

Recommendation. The law provides that either party may serve and file
written objections “[w]ithin fourteen days after being served with a copy”

of the report and recommendations. 28 U.S.C. § 636(b)(1). As of this date,

neither party has filed any objections to Magistrate Judge Stafford’s
Report and Recommendation. The district court will make a “de novo

determination of those portions of the report . . . to which objection is

made.” Id. Where, as here, neither party objects to the report, the district

court is not obligated to independently review the record. See Thomas v.

Arn, 474 U.S. 140, 149-52 (1985). The Court will therefore accept the

Magistrate Judge’s Report and Recommendation of July 31, 2019 as this
Court’s findings of fact and conclusions of law.

        Accordingly, it is hereby ORDERED that Magistrate Judge

Stafford’s Report and Recommendation, ECF No. 24, is ACCEPTED and

ADOPTED. It is further ordered that Plaintiff Charlene Marie Gamble’s

motion for attorney’s fees, ECF No. 22, is GRANTED.

        SO ORDERED.


Dated: August 19, 2019        s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE



                                     2
